DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-30 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to half-duplex operation in dual connectivity.
The closest prior of records fails to teach the allowable features of claims 1-30.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 1, 22, 29 and 30, the claimed limitations “identifying, for at least a portion of a transmission time interval (TTI) and based at least in part on the first slot format configuration and the second slot format configuration, a conflict for communications scheduled for the UE, the conflict between a first communication direction for the UE and the first cell on the first RF spectrum band and a second communication direction for the UE and the second cell on the second RF spectrum band;
determining, in response to the identified conflict, that the first cell has a priority over the second cell, wherein the priority is determined based at least in part on the first slot format configuration and the second slot format configuration, or the first RF spectrum band and the second RF spectrum band, or a combination thereof; and
communicating, during the portion of the TTI and based at least in part on the first slot format configuration, on the first cell in the first communication direction based at least in part on the first cell having the priority over the second cell” is considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 12/29/2021